                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JAMES BUTLER,

             Petitioner,                    CASE NO. 2:05-cv-72727
v.                                          HONORABLE ARTHUR J. TARNOW

BARRY DAVIS,

          Respondent.
_____________________________/

      ORDER DENYING PETITIONER’S MOTION FOR RELIEF FROM
      JUDGMENT AND INDEPENDENT SUIT IN EQUITY [ECF NO. 51]
     AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

                           I. Introduction and Background

       This matter initially came before the Court on petitioner James Butler’s pro

se habeas corpus petition under 28 U.S.C. § 2241. (ECF No. 1.) The petition

challenged Petitioner’s Michigan convictions for first-degree murder, Mich. Comp.

Laws § 750.316, and possession of a firearm during the commission of a felony

(“felony firearm”), Mich. Comp. Laws §750.227b.

       Petitioner asserted in his habeas petition that the United States Department of

Justice violated his rights and obstructed justice during a federal grand jury

investigation that resulted in his indictment on federal charges in 1987. Petitioner

alleged that he was acquitted of the federal charges, but subsequently was arrested

on state charges and convicted of murder and felony firearm in state court. Petitioner
further alleged that his state-court conviction was based on information acquired

from Dion Wilson, who testified during the federal grand jury proceeding. Petitioner

maintained that the Department of Justice and the State of Michigan violated his

rights to grand jury secrecy and nondisclosure of grand jury information by using

Wilson as a witness in Petitioner’s state criminal case. (ECF No. 1, PageID. 5-9,

12-13, 28-30.)

      The State moved for summary judgment in this case on the basis that

Petitioner had failed to comply with the one-year statute of limitations for habeas

petitions. (ECF No. 17.) The Court referred the case to the magistrate judge for a

report and recommendation. (ECF No. 18.) The magistrate judge subsequently

recommended that the Court grant the State’s motion and dismiss the habeas petition

as untimely. (ECF No. 33.)

      On April 10, 2006, the Court adopted the magistrate judge’s report and

recommendation as the Court’s findings and conclusions. The Court then granted

the State’s motion for summary judgment and dismissed the habeas petition. (ECF

Nos. 39 and 40.) Petitioner appealed the Court’s decision (ECF No. 43), but on

November 6, 2006, the United States Court of Appeals for the Sixth Circuit denied

Petitioner’s application for a certificate of appealability (ECF No. 50).

      Now before the Court is Petitioner’s motion for relief from judgment and

independent suit in equity. (ECF No. 51.) Petitioner brings his motion under Rules


                                          2
60(b)(6), 60(d)(1), and 60(d)(3) of the Federal Rules of Procedure. He alleges in his

motion that the Court erroneously applied the statute of limitations to his case and

that the Court’s failure to address the merits of his claims deprived him of due

process and caused him to suffer a grave miscarriage of justice. (ECF No. 51,

PageID. 1178.)

      Petitioner also contends in his motion that state and federal actors aided and

abetted each other in defrauding state and federal courts for the purpose of depriving

him of his liberty and civil rights. Id., PageID. 1186. Petitioner further alleges that

the Michigan assistant attorney general who filed a responsive pleading in this case

concealed and misrepresented material facts regarding the State’s role in the

Government’s scheme to obstruct justice and defraud the federal court. Id., PageID.

1187. Petitioner wants the Court to vacate its judgment of dismissal, to re-open this

case, and to rule on the merits of his claim that the Government obstructed justice

and committed a fraud on the court during the federal grand jury proceeding. Id.,

PageID. 1179.

                                   II. Discussion

                           A. The Rule 60(b)(6) Motion

      Federal Rule of Civil Procedure “60(b) allows a party to seek relief from a

final judgment, and request reopening of his case, under a limited set of

circumstances including fraud, mistake, and newly discovered evidence.” Gonzalez


                                          3
v. Crosby, 545 U.S. 524, 528 (2005). Under Rule 60(b)(6), the provision on which

Petitioner relies, a district court may vacate a final judgment for any reason that

justifies relief.

       A Rule 60(b) motion that alleges fraud on a federal habeas court is not the

equivalent of a second or successive habeas petition, because such motions attack a

defect in the integrity of the proceedings. Gonzalez, 545 U.S. at 532 n.5; Thompkins

v. Berghuis, 509 F. App’x 517, 519 (6th Cir. 2013). Nevertheless, a Rule 60(b)(6)

motion must be made within a reasonable time. Fed. R. Civ. P. 60(c)(1).

       Here, after the Sixth Circuit Court of Appeals declined to issue a certificate of

appealability on November 6, 2006, Petitioner took no further action in this case

until September 12, 2019, when he filed the pending motion under Rule 60.

Furthermore, Petitioner’s motion is not based on new information. Petitioner raised

his underlying claim about secrecy in federal grand jury proceedings in his habeas

corpus petition. The Court, therefore, concludes that Petitioner could have brought

his Rule 60(b)(6) motion sooner, and because his motion was not filed within a

reasonable time, it is untimely.

               B. The Independent Suit in Equity under Rule 60(d)

                                1. Legal Framework

       Unlike motions brought under Rule 60(b), an action under Rule 60(d) has no

time limitation. Mitchell v. Rees, 651 F.3d 593, 594 (6th Cir. 2011). Further, it


                                           4
permits a court “to entertain an independent action to relieve a party from a

judgment” and to “set aside a judgment for fraud on the court.” Fed. R. Civ. P.

60(d)(1) and (3).     Nevertheless, independent actions sounding in equity are

“available only to prevent a grave miscarriage of justice,” United States v. Beggerly,

524 U.S. 38, 47 (1998), and “a ‘grave miscarriage of justice’ is a ‘stringent’ and

‘demanding’ standard.” Mitchell, 651 F.3d at 595. To prevent a grave miscarriage

of justice in a federal habeas corpus case, a petitioner must make a strong showing

of actual innocence. Id. at 595-96.

      Petitioner maintains that he is entitled to relief under Rules 60(d)(1) and (3)

because state and federal prosecutors committed a fraud on the courts. Fraud on the

court is

      conduct: 1) on the part of an officer of the court; that 2) is directed to
      the judicial machinery itself; 3) is intentionally false, willfully blind to
      the truth, or is in reckless disregard for the truth; 4) is a positive
      averment or a concealment when one is under a duty to disclose; and 5)
      deceives the court. Demjanjuk v. Petrovsky, 10 F.3d 338, 348 (6th Cir.
      1993). [A habeas petitioner] has the burden of proving the existence of
      fraud on the court by clear and convincing evidence.

Carter v. Anderson, 585 F.3d 1007, 1011–12 (6th Cir. 2009) (citing Info–Hold, Inc.

v. Sound Merch., Inc., 538 F.3d 448, 454 (6th Cir. 2008)).

                                   2. Application

      Petitioner appears to be arguing that state and federal officials committed a

fraud on the court by producing Dion Wilson as a prosecution witness at Petitioner’s


                                           5
state criminal trial. Wilson testified in state court that he heard Petitioner say he

intended to kill the victim and that he (Wilson) subsequently observed one of

Petitioner’s employees force the victim into a car with Petitioner. According to

Petitioner, state and federal officials failed to disclose that Wilson was incarcerated

when he supposedly heard Petitioner’s comment about the victim and observed the

victim being forced into a car with Petitioner. See Mot., ECF No. 51, PageID. 1182,

1187. For the following reasons, the Court finds that Petitioner’s allegations do not

establish a fraud on this Court.

      The Court acknowledges that attorneys are officers of the court. H.K. Porter

Co., Inc. v. Goodyear Tire & Rubber Co., 536 F.2d 1115, 1119 (6th Cir. 1976). But

even if state and federal prosecutors directed their conduct to the judicial machinery

and concealed material information about Dion Wilson, the fraud would have been

perpetrated against the state court in Petitioner’s state criminal case. To prevail on

his claim of fraud, Petitioner “must show by clear and convincing evidence that a

fraud was perpetrated on the federal court, not just the state court.” Thompkins v.

Berghuis, 509 F. App’x 517, 519 (6th Cir. 2013). Stated differently, “for a claim of

fraud on the court to succeed, the fraud must have been committed by an officer of

the federal habeas trial or appellate courts.” Buell v. Anderson, 48 F. App’x 491,

499 (6th Cir. 2002) (citing Workman v. Bell, 227 F.3d 331, 336, 341 (6th Cir. 2000)

(en banc)).


                                          6
       The prosecutors involved in Petitioner’s federal and state criminal cases were

not involved in this case and thus were not officers of the federal habeas court.

Furthermore, although Petitioner alleges that the assistant attorney general who filed

a response to his habeas petition advanced the state and federal prosecutors’

objectives, the assistant attorney general did not falsify the facts or act in reckless

disregard for the truth. He merely argued that the Court was barred from reviewing

the substantive merits of Petitioner’s claims due to Petitioner’s failure to comply

with the habeas statute of limitations.

       The assistant attorney general’s argument was based on clearly established

federal law, and because the attorney presented the Court with an accurate summary

of the procedural history of Petitioner’s case, his conduct did not deceive the Court.

Both the magistrate judge and the Court agreed with the attorney’s analysis and

concluded that the habeas petition was time-barred. Petitioner, therefore, has failed

to demonstrate that the State committed a fraud on the Court.

       Petitioner also has failed to make a strong showing of actual innocence, which

is needed to prevent a grave miscarriage of justice under Rule 60(d). The evidence

at trial established that:

       one of defendant’s employees forced the deceased at gunpoint into a
       white four-door sedan occupied by three individuals, with defendant.
       Two witnesses heard gunshots at the location where the victim’s body
       was found and several people were seen getting into a white sedan and
       leaving the scene. One of the witnesses testified that the white car at
       the scene was a four-door.
                                          7
             Police officers testified that forty-five caliber shell casings were
      recovered near the body. Expert testimony was heard that the casings
      all came from the same gun, that there was a probability the gun was an
      automatic of some type, and that the three bullets recovered from the
      body and one found near the body all came from the same gun. Further
      testimony revealed that defendant frequently carried a .45 caliber
      automatic handgun. Evidence was also introduced that defendant had
      previously stated that he intended to kill the victim and that the motive
      for this killing was a dispute over money.

People v. Butler, No. 109600, at 2 (Mich. Ct. App. Sept. 11, 1989).

      The Michigan Court of Appeals determined that this evidence was sufficient

to support Petitioner’s conviction for first-degree murder.         Petitioner has not

produced any new evidence of actual innocence, and even if Dion Wilson perjured

himself at Petitioner’s trial, a witness’s alleged perjury does not suffice to constitute

a fraud on the court. Preferred Properties, Inc. v. Indian River Estates, Inc., 214 F.

App’x 538, 540 (6th Cir. 2007) (citing H.K. Porter Co., 536 F.2d at 1118)).

                                   III. Conclusion

      Petitioner’s motion under Rule 60(b)(6) is untimely because it was not

brought within a reasonable time, and Petitioner’s argument under Rules 60(d)(1)

and (3) fails because Petitioner has not shown that state or federal attorneys

committed a fraud on this Court. Petitioner also has not demonstrated that a grave

miscarriage of justice will occur unless the Court re-opens this case and addresses

his habeas claims on the merits. The Court, therefore, denies Petitioner’s Rule 60

motion (ECF No. 51).
                                           8
      The Court also declines to issue a certificate of appealability. Reasonable

jurists could not disagree with the Court’s resolution of Petitioner’s claim, nor

conclude that Petitioner’s claim deserves encouragement to proceed further. Miller-

El v. Cockrell, 537 U.S. 322, 327 (2003).


                                      _s/Arthur J. Tarnow_______________
                                      ARTHUR J. TARNOW
                                      UNITED STATES DISTRICT JUDGE
Dated: February 18, 2020




                                            9
